Case 5:18-cv-01245-SHK Document 44 Filed 04/27/20 Page 1 of 3 Page ID #:648



                IN THE UNTIED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


MaryAnn Mitchell                      *
     Plaintiff
Vs.                                   *            Case No. 5:18-cv-01245-SHK

ANDREW M. SAUL,                       *            HON. SHASHI H.
                                                   KEWALRAMANI
Commissioner of Social Security,             *
    Defendant


   Proposed Stipulated Order Awarding Attorney’s Fees Pursuant to Equal
   Access to Justice Act and Denying the Previously Submitted Motion For
                       Award of Attorney Fees as Moot


      On February 24, 2020, the Court for the Central District of California issued

a decision and order that the Commissioner’s decision be reversed and remanded for

further proceedings. As the prevailing party, Plaintiff, by Attorney Matthew Imhoff,

submitted a Motion For Award of Attorney Fees Pursuant to the Equal Access to

Justice Act (EAJA) in the amount of $5,371.56 on or about April 8, 2020.

      On or about April 13, 2020, the Court issued an Order to Show Cause Why

Motion for Attorney Fees Should Not Be Denied granting until April 27, 2020 to

submit certification that Plaintiff met and conferred with Defendant or to Submit a

Stipulated EAJA Fee Petition and a Proposed Order stating that the Original Motion

is denied as moot.
Case 5:18-cv-01245-SHK Document 44 Filed 04/27/20 Page 2 of 3 Page ID #:649



      Thereafter, Plaintiff, by Attorney Matthew Imhoff, and Defendant, by

Attorney Timothy Bolin, had an opportunity to meet and discuss appropriate

attorney’s fees. The Parties were able to reach an agreed upon amount and state, as

the prevailing Party, EAJA fees should be awarded to Attorney Imhoff in the amount

of $4,600.00 for work performed on the behalf of Plaintiff, Mary Ann Mitchell.

      Fees shall be made payable to Plaintiff, but, if the Department of the Treasury

determines that she does not owe a federal debt, then the government shall cause the

payment to be made directly to counsel, pursuant to the assignment executed by

Plaintiff. Any payments made shall be delivered to counsel.




      Accordingly, IT IS HEREBY ORDERED that:

      1. The Joint Stipulation of the Parties is ACCEPTED and an award of

         $4,600.00 is GRANTED; and

      2. Attorney’s Fees shall be made payable to Plaintiff.

      3. The previously submitted Motion for Award of Attorney’s Fees in the

         amount of $5,371.56, submitted by Plaintiff on or about April 8, 2020,

         Electronic Case Filing Number 40, is denied as moot.
Case 5:18-cv-01245-SHK Document 44 Filed 04/27/20 Page 3 of 3 Page ID #:650



     IT IS SO ORDERED:



     DATED: 4/27/20         ______________________________________
                            HONORABLE SHASHI H. KEWALRAMANI
                            United States Magistrate Judge
